DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shintani (U.S. Patent Application Publication 2011/0304753).
Regarding claims 1, 3, 6, 7, Shintani discloses (Figs. 1) a light detecting device, comprising: a photoelectric conversion portion (12) disposed above a semiconductor substrate (21); a photodiode (22) disposed in the semiconductor substrate; a color filter (26) disposed below the photoelectric conversion portion and disposed above the semiconductor substrate; and an on-chip lens (quad 17) corresponding to the photoelectric conversion portion and the photodiode, wherein, in a plan view, a center of the photoelectric conversion portion is deviated from a center of the on-chip lens.  Shintani further discloses a lens (31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11, 14, 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (U.S. Patent Application Publication 2015/0222833) in view of Yokoyama (U.S. Patent Application Publication 2007/0120045).
Regarding claims 8-11, 14, 15, 22, Murata discloses (Figs. 4) a light detecting device, comprising: a first photoelectric conversion portion (P1-Mg) disposed above a semiconductor substrate; a second photoelectric conversion portion (P2-Mg) disposed above the semiconductor substrate;  wherein the light detecting device is configured to detect a phase difference ([0127]) from a first output of the first photoelectric conversion portion and a second output of the second photoelectric conversion portion.  Murata further discloses (Fig. 1) a lens (7, 8 or 9); a substrate ([0069]) and a photodiode ([0074]); and an on-chip lens (40) corresponding to respective photoelectric conversion portions.  Murata does not disclose a color filter disposed above the semiconductor substrate and disposed below at least one of the first photoelectric conversion portion and the second photoelectric conversion portion.  Yokoyama teaches (Fig. 4) a color filter (“color filter”) above a semiconductor substrate (“substrate”) and disposed below a photoelectric conversion portion (“organic photoelectric conversion layer”).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention of Murata in view of Yokoyama to provide additional filtering and further improve detection as known and predictable. 
Regarding claims 16-21, Murata in view of Yokoyama discloses the claimed invention as set forth above.  Murata and Yokoyama do not disclose the light is green, blue, red, white, IR or UV wavelengths.  However, choosing a particular wavelength response is a matter of design choice and would require only routine skill in the art to modify.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the claimed wavelengths in the apparatus of Murata in view of Yokoyama to obtain a particular phase detection sensitivity as known and predictable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,050,921. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘921 claims.
For instance, the ‘921 patent claims (claim 1) a light detecting device, comprising: a first photoelectric conversion portion (“first organic photoelectric conversion portion”) disposed above a semiconductor substrate; a second photoelectric conversion portion (“a second organic photoelectric conversion portion”) disposed above the semiconductor substrate; and a color filter (“color filter”) disposed above the semiconductor substrate and disposed below (“disposed below”) at least one of the first photoelectric conversion portion and the second photoelectric conversion portion, wherein the light detecting device is configured to detect a phase difference (“detect a phase difference”)from a first output of the first photoelectric conversion portion and a second output of the second photoelectric conversion portion.
Allowable Subject Matter
Claims 2, 4, 5, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable once the double patenting rejection is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878